Citation Nr: 0320128	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  95-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to July 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Oakland, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a left knee disability.


REMAND

The veteran is seeking service connection for a left knee 
disability.  No left knee disorder was found when he was 
examined in 1987 for entry into service.  He was seen in 1992 
and 1993 for pain in his left knee with exercise and other 
activity.  He stated that he had twisted the knee while 
skiing in early 1993.  Physicians provided various diagnoses 
related to the knee pain.

The veteran's 1993 claim for service connection for a left 
knee disability was denied by the RO in 1995.  The RO 
concluded that knee injury and symptoms during the veteran's 
service had not produced any residual chronic disability 
continuing after service.  A VA physician who examined the 
veteran in October 1997 opined that the veteran had 
chondromalacia of the left patella, and that the disorder had 
existed prior to service and had not been aggravated during 
service.

In April 2000, the Board remanded the left knee claim to the 
RO for the development of additional evidence.  The Board 
instructed the RO to obtain a medical opinion addressing the 
following issues: 

(1) Whether the veteran's current knee condition is at 
least as likely as not associated with the knee problems 
he experienced during his military service and the 
continuing knee problems he has experienced since 
service.

(2) Whether the reported in-service ski injury resulted 
in a permanent increase in the severity of the left knee 
disability.

(3) Whether the current left knee disability clearly and 
unmistakably pre-existed service, and the basis for that 
conclusion.

The Board indicated that the opinion should be obtained from 
the physician who had examined the veteran in October 1987, 
or, if that was not possible, from another physician, after 
the new physician performed a new examination of the veteran.

The veteran had additional VA examinations in June 2000 and 
November 2002.  In June 2000, the examiner concluded that the 
veteran did not have a chronic disability of the left knee.  
In November 2002, the examiner concluded that the veteran's 
left knee had some subjective disability, with mild pain, and 
a possible minimal tear of the medial meniscus.  Neither 
physician provided an opinion that addressed the questions 
posed in the Board's remand.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will remand the case again, for the RO 
to obtain a medical opinion that addresses the questions 
regarding the likely history and relationship to service of 
the veteran's current left knee disability.  It is not 
necessary for the veteran to undergo another examination for 
this purpose; but the physician providing the opinion must 
review the veteran's claims file.

In addition, the Board notes that changes in the law and 
regulations affecting VA's duties to assist and notify 
claimants for veteran's benefits have been enacted since the 
veteran filed his left knee claim.  See the Veteran's Claims 
Assistance Act (VCAA), and implementing regulations, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002).  In 
addressing the veteran's claim on remand, the RO should 
ensure that the requirements of the VCAA are met.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran's 
claims file to a VA physician to review 
and provide opinions on the following 
issues:

(1) Whether the veteran's current 
knee condition is at least as likely as 
not associated with the knee problems he 
experienced during his military service 
and the continuing knee problems he has 
experienced since service.

(2) Whether the reported in-service 
ski injury resulted in a permanent 
increase in the severity of the left knee 
disability.

(3) Whether the current left knee 
disability clearly and unmistakably pre-
existed service, and the basis for that 
conclusion.

2.  The RO should complete any 
development and notification deemed 
necessary to comply with the VCAA, and 
should readjudicate the issue of service 
connection for a left knee disability in 
light of any additional evidence added to 
the record.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the decision on this issue remains adverse to the veteran, 
he and his representative should be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 


expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




